DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
 	The Applicant’s arguments in remarks, filed 05/19/2021, were carefully reviewed. Regarding claims 1 and 8, Applicant argued that, the cited reference, Kokenos et al., failed to teach the feature of sending, to the contact device via the contact device telephone number, an SMS message that includes the calling device number and item information that identified the item (see page 8 of the remarks). Examiner carefully reviewed that Final Rejection (dated 02/19/2021) as following:
 	Rosenhaft et al. (“Rosenhaft”) teaches a feature of receiving, from a user via a mobile wireless device, a request information a service, good or specific action. Rosenhaft further teaches a feature of delivering (sending) the requested information back to the wireless device of the user via a text message such as email, XML, WAP, HTML or other standard (see paragraph [0087] and [0335]).
	Friesenhahn et al. (“Friesenhahn”) teaches the features of querying or searching for item information and contact information (i.e., contact device telephone number). Friesenhahn failed to teach on how the results of searching being sent to a searcher or user.
	Kokenos et al. (“Kokenos”) teaches the feature of receiving from a user of device 12, a user’s entered identifier (i.e., a telephone number) along with an identifier of the 
	Thus, Kokenos, as well as, Rosenhaft failed to teach the feature of sending, to the contact device via the contact device telephone number, an SMS message that includes the calling device number and item information that identified the item.
	The references also failed to teach the features of claim 15, as argued by the Applicant on page 7 in the remarks.  
	Examiner also performed the update searches regarding the features in claims 1, 8 and 15, as discussed above. New references were also found, such as Doumar (US 2021/0042784), Han et al. (US 2019/0012756), Breed et al. (US 2013/0124366), Stanberg et al. (US 2008/0021786) and Kokenos et al. (US 2011/0167456). The new found references also failed to teach the above features. 
	Therefore, the prior art of record failed to clearly teach or fairly suggest a combination of features of a computing device, a method and a computer program product stored on a non-transitory computer-readable storage medium and including instructions, particular the bold and underlined portions, as recited in and connected to each of the independent claims 1, 8 and 15, which are repeatedly stated as followings:
	1.   A method comprising: 
receiving, by a computing device, a message identifying a telephone call that terminates at the computing device based on a destination number; 

determining an item identifier (ID) associated with the telephone call; 
accessing information about an item that corresponds to the item ID; 
sending, to the calling device number, the information about the item; 
accessing a data structure that correlates the item ID to a contact device telephone number of a contact device; 
determining, based on the data structure and the item ID, the contact device telephone number; and 
sending, to the contact device via the contact device telephone number, an SMS message that includes the calling device number and item information that identifies the item.

8.   A computing device, comprising: 
a memory; and 
a processor device coupled to the memory configured to: 
receive a message identifying a telephone call that terminates at the computing device based on a destination number; 
determine, based on the message, caller identification information comprising at least a calling device number; 
determine an item identifier (ID) associated with the telephone call; 
access information about an item that corresponds to the item ID; 
send, to the calling device number, the information about the item; 3Serial No. 16/742,262Attorney Docket No. 1403-002 

determine, based on the data structure and the item ID, the contact device telephone number; and 
sending, to the contact device, via the contact device telephone number, an SMS message that includes the calling device number and item information that identifies the item.

 	15.   A computer program product stored on a non-transitory computer- readable storage medium and including instructions configured to cause a processor device to:
receive a message identifying a telephone call that terminates at a computing device based on a destination number; 
determine, based on the message, caller identification information comprising at least a calling device number; 
determine an item identifier (ID) associated with the telephone call; 
access information about an item that corresponds to the item ID; 
send, to the calling device number, the information about the item; 
send, to a contact device, a message that includes the calling device number and item information that identifies the item; 
generate, by the computing device, a schedule that identifies future dates on which a follow up message regarding the item will be sent to the calling device number; and 
send, by the computing device in accordance with the schedule, a plurality of follow up messages regarding the item to the calling device number.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300



/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: June 2021